internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------------------------ ----------------- ------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no -------------- telephone number ---------------------- refer reply to cc intl b02 plr-131527-12 date date legend taxpayer us sub cfc country a partnership ------------------------------------ ----------------- --------- ------------------------------------- ------------- ----------------------------------------------------- foreign_corporation --------------------------------------------------------------------------------- de product x y dear ------------------ -------------------------------------------------- --------------------- ---- -------------- this is in response to a letter received in this office on date in which a ruling is requested to clarify that a controlled foreign corporation’s income from a business of producing and selling product under a long term outputs contract is not includible in foreign_base_company_income under sec_954 plr-131527-12 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is the ------percent owner of us sub which indirectly owns ----- percent of cfc a corporation for u s federal_income_tax purposes that is incorporated in country a and is a controlled_foreign_corporation within the meaning of sec_957 cfc owns -- ---- percent of the shares of partnership a country a entity that is classified as a partnership for u s federal_income_tax purposes foreign_corporation an unrelated country a corporation owns the remaining ---- percent of partnership partnership owns all of the outstanding equity of de a country a entity that is classified as a disregarded_entity for u s federal_income_tax purposes de is constructing a plant in country a to produce product de is and will be involved in the development design construction commissioning ownership and operation of the plant all of de’s assets and operations are in country a partnership’s business consists of the evaluation acquisition development construction operation leasing and other management of the product production business conducted by it through de as is typical of plants producing product the ongoing operation of the plant after its development and construction by de will require a relatively low level of activity and expense in terms of both personnel and raw materials as compared to plants for other types of y the operations of the plant will be managed by a general manager who is a full-time_employee of de the general manager’s role is to ensure that the plant is built on schedule within budget and to specifications and once the plant is operational that the plant operates in accordance with good industry practice to maximize its output the general manager will supervise the service providers’ performance oversee compliance under the plant’s outputs contract with the customer supervise actual performance of the plant develop budget and business plans maintain governmental approvals required for the project and supervise other employees of de among other functions the general manager will report to the board_of partnership de will hire a service provider to provide specialized services in the maintenance and operation of the plant in particular the service provider will provide de with certain continuous system monitoring performance engineering emergency response maintenance and similar functions the persons performing these duties will be hired and paid_by the service provider de will supervise the service provider’s performance but will have no direct relationship with the service provider’s employees except that plr-131527-12 de will retain the right to direct the service provider to remove any employee that falls below certain standards during the first x years of operation all of the product produced at the plant will be sold under an outputs contract to an unrelated country a corporation that is wholly owned by a subdivision of the country a government partnership does not purchase any personal_property from cfc or any person related to cfc product will be sold at a fixed price subject_to adjustment based on a local consumer_price_index thus during the period subject_to this long term contract de bears no meaningful economic exposure to variations in the price of product and cannot engage in speculative behavior with regard to the product it produces because all of product will be immediately provided to the purchaser at a pre-determined price taxpayer represents that substantially_all of cfc’s and partnership’s commodities are property described in sec_1221 or ruling requested cfc’s distributive_share of income from partnership’s business of producing and selling product is not includible in foreign_base_company_income under sec_954 law a u s shareholder of a controlled_foreign_corporation cfc is generally required to include in income on a current basis its pro_rata share of the cfc’s subpart_f_income sec_951 subpart_f_income includes foreign_base_company_income which consists of several categories of income including foreign_base_company_sales_income fbc sales income foreign_base_company_services_income fbc services income and foreign_personal_holding_company_income fphci sec_952 and sec_954 sec_954 defines fbc sales income to mean income whether in the form of profits commissions fees or otherwise derived in connection with the purchase of personal_property from a related_person and its sale to any person the sale of personal_property to any person on behalf of a related_person the purchase of personal_property from any person and its sale to a related_person or the purchase of personal_property from any person on behalf of a related_person where a the property which is purchased or in the case of property sold on behalf of a related_person the property which is sold is manufactured produced grown or extracted outside the country under the laws of which the cfc is created or organized and b the property is sold for use consumption or disposition outside such foreign_country or in the case of property purchased on behalf of a related_person is purchased for use consumption or disposition outside such foreign_country plr-131527-12 sec_954 provides that when the carrying on of activities by a cfc through a branch_or_similar_establishment outside the country of incorporation of the cfc has substantially the same effect as if such branch were a wholly owned subsidiary_corporation deriving such income the income attributable to the carrying on of such activities of such branch shall constitute fbc sales income sec_954 defines fbc services income to mean income derived in connection with the performance of technical managerial engineering architectural scientific skilled industrial commercial or like services which a are performed for or on behalf of any related_person and b are performed outside the country under the laws of which the controlled_foreign_corporation is created or organized sec_954 defines fphci to include interest dividends rents and royalties as well as the excess of gains over losses from transactions including futures forward and similar transactions in any commodities however net gains from transactions in commodities do not constitute fphci if one of three statutory exceptions applies one of these statutory exceptions applies to certain active business gains or losses from the sale of commodities specifically sec_954 provides that fphci does not include net gains from transactions in commodities if the gains are active business gains or losses from the sale of commodities and substantially_all of the cfc’s commodities are property described in sec_1221 or sec_1_952-1 states that a cfc's distributive_share of any item of partnership income is income that falls within a category of subpart_f_income described in sec_952 to the extent the item_of_income would have been income in such category if received by the cfc directly sec_1_954-1 provides that to determine the extent to which a cfc's distributive_share of any item_of_gross_income of a partnership would have been subpart_f_income if received by it directly if a provision of subpart_f requires a determination of whether an entity is a related_person within the meaning of sec_954 or whether an activity occurred within or outside the country under the laws of which the cfc is created or organized this determination shall be made by reference to the cfc and not by reference to the partnership sec_1_954-2 provides special rules for calculating fphci applicable to distributive shares of partnership income sec_1_954-2 provides that the exclusion provided by sec_1_954-2 shall apply only if such exception would have applied to exclude the income from fphci if the cfc had earned the income directly determined by taking into account only the activities of and property owned by the partnership and not the separate activities or property of the cfc or any other person plr-131527-12 sec_1_954-4 provides that a cfc’s distributive_share of a partnership’s services income will be deemed to be derived from services performed for or on behalf of a related_person within the meaning of sec_954 if the partnership is a related_person with respect to the cfc under sec_954 and in connection with the services performed by the partnership the cfc or a person that is a related_person with respect to the cfc provided assistance that would have constituted substantial assistance contributing to the performance of such services if furnished to the cfc by a related_person ruling accordingly based solely on the information and representations set forth above it is held that cfc’s distributive_share of income from partnership’s business of producing and selling product is not includible in foreign_base_company_income under sec_954 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office copies of this letter are being sent to taxpayer's representatives sincerely jeffery g mitchell chief branch office of the associate chief_counsel international
